Citation Nr: 0819746	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-38 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alex Crisafulli, Associate Counsel






INTRODUCTION

The veteran had active military service from March 1980 to 
March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in August 2003 denied 
service connection for PTSD.  

3.  The evidence received since the August 2003 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

4.  The veteran's alleged in-service stressor did not occur 
during combat duty; nor has it been verified for VA purposes 
by official records or any other supportive evidence.

5.  The veteran did not experience an in-service stressor 
necessary to establish service connection for PTSD.  






CONCLUSIONS OF LAW

1.  An August 2003 rating decision that denied entitlement to 
service connection for PTSD is a final decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).

2.  The evidence received subsequent to the August 2003 
rating decision is new and material; and therefore the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  PTSD disorder was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of the notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).  
Furthermore, since the previously final claim of entitlement 
to service connection for PTSD has been reopened, any 
question as to whether the veteran received proper notice as 
is required in Kent v. Nicholson, 20 Vet. App. 1 (2006) is 
rendered moot as the veteran has not been prejudiced.  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2003 informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  The June 2003 letter also delineated the respective 
obligations of the VA and the veteran in obtaining evidence 
pertinent to the claim.  An unappealed rating decision was 
issued in August 2003 denying the veteran's claim.  A VCAA 
notification letter was sent in March 2004 regarding the 
veteran's reopened claim for PTSD.  The veteran was 
encouraged to submit any additional evidence related to his 
claim for PTSD.  Included with the March 2004 letter were 
copies of VA Form 21-4138, Statement In Support Of Claim.  

During the pendency of this appeal, on March 3, 2006 the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The Board is cognizant that notice of the 
disability rating and effective date elements has not been 
provided.  This is error and presumed prejudicial to the 
appellant unless VA can demonstrate otherwise.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, the 
Board finds that there is no prejudice to the appellant with 
this error because his claim is denied and matters concerning 
the disability rating and effective date are thereby rendered 
moot.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a veteran in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  

The veteran submitted a letter in June 2006 submitting 
information that he had been treated by a psychiatric doctor 
at a VA Hospital in La Jolla, California.  According to the 
veteran, he was diagnosed with PTSD and given appropriate 
medication.  At this time, the veteran's file contains 
December 2003 VA treatment records from a VAMC in San Diego.  
The Board notes that, when reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the veteran to attempt to obtain them.  See 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also 
Jolley v. Derwinski, 1 Vet. App. 37 (1990).  There is no 
indication that a request for these records has been made.  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992).  



However, the duty to obtain records only applies to records 
that are "relevant" to the claim. 38 U.S.C.A. § 5103A(b)(1); 
see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing 
the Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of any 
fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  As discussed in more detail below, 
in this case, the Board concedes that the veteran was 
diagnosed with PTSD. What is "of consequence" in this case is 
whether the veteran's purported stressor events have been 
verified.  There is no indication in the record that current 
VA outpatient records would include any such information. 
Remanding the case to obtain such records would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board acknowledges that the veteran has not had VA 
examinations specifically for his claim for PTSD.  The case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

As mentioned, no competent evidence has been submitted to 
indicate that the veteran has PTSD that can be associated 
with an established event, injury, or disease in service. In 
other words, there is no evidence that establishes the 
presence of an in-service stressor.  A medical examination or 
medical opinion cannot establish the existence of a past 
event. 

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the VCAA.  No further actions need be 
undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his veterans service 
organization, which has provided argument on his behalf, 
including a May 2008 brief.  Accordingly, the Board will 
proceed to a decision.

New and Material Evidence

As a preliminary matter, the Board observes that the 
veteran's claim of entitlement to service connection for PTSD 
was previously considered and denied in a rating decision 
dated in August 2003. The veteran was provided notice of this 
decision but did not appeal.  An appeal to the Board consists 
of a timely filed notice of disagreement (NOD) in writing 
and, after a statement of the case (SOC) has been furnished, 
a timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2007).  The NOD must be filed 
within one year from the date that the RO mails notice of the 
rating determination.  A written communication from the 
veteran or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the RO and 
a desire to contest the result will constitute an NOD.  While 
special wording is not required, the NOD must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201 (2007).

In this case, in December 2003 the veteran submitted an 
application for a reopened compensation claim concerning his 
PTSD claim rather than an NOD to the August 2003 rating 
decision.  In support of this request, additional medical 
records were associated with the claims file.  The veteran 
was notified that the RO viewed the December 2003 application 
and the new medical records as a request to reopen his claim.  
He did not object to this determination.  The Board agrees 
with the RO's determination that the December 2003 
application and medical evidence submitted thereafter did not 
constitute an NOD on the veteran's behalf to the August 2003 
rating decision since this evidence did not set forth the 
veteran's desire to express disagreement with the August 2003 
decision or contest its results.  Therefore, the Board finds 
that the August 2003 decision represents a final decision.  
38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.1100(a), 20.1104 
(2007).

Before reaching the merits of the veteran's claim, the Board 
must first rule on the matter of reopening of the veteran's 
claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

As noted above, service connection for PTSD was denied by the 
RO in August 2003 and the veteran did not perfect an appeal.  
This became a final decision.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim on appeal.

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decisionmakers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Id.  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).

The evidence of record at the time of the August 2003 rating 
decision included the veteran's service treatment and 
personnel records as well as a statement from the veteran.  
The private treatment records did not show a diagnosis of 
PTSD or any other psychiatric disabilities.  In the veteran's 
original claim for PTSD, he asserted that he witnessed 
several different stressors while in the Marines but was not 
specific.  The veteran reported that he could not sleep or 
eat and had bouts of mood swings while around his wife and 
children.  He also asserted that he feared planes flying over 
his house.  The veteran never provided any specific 
information which could be used to attempt to verify his 
claimed stressors.  

In the August 2003 rating decision, the RO denied the 
veteran's claim for PTSD because the available evidence did 
not show a confirmed diagnosis of PTSD which would permit a 
finding of service connection.  The evidence reviewed was 
also insufficient to establish that a stressful experience 
occurred.  

The evidence added to the record since the August 2003 rating 
decision includes a December 2003 VA treatment record stating 
the veteran has a mixed anxiety disorder that has gone 
untreated for years.  Also, the examiner stated that the 
veteran shows prominent elements of both obsessive compulsive 
disorder and PTSD.  These records also show that the veteran 
reported to the examiner that he had been stationed in Yuma, 
Arizona where he had to pick up and transport aircraft 
wreckage, which sometimes included the dead bodies of pilots.  
The veteran also reported that he witnessed burned and "torn 
up" faces of the corpses.  Although the lay statements from 
the veteran do not include any specific information that, by 
itself, verified the veteran's claimed stressors and do not 
provide any specific details capable of verification, it is 
potentially relevant on its face and the Board finds it to be 
new and material.

Moreover, the December 2003 VA treatment record stating the 
veteran has an untreated anxiety disorder and has elements of 
PTSD and obsessive compulsive disorder is material, as it is 
potentially probative information, and is so significant that 
it must be considered in order to decide fairly the merits of 
the claim.  38 C.F.R. § 3.156.

Based on the foregoing, the Board finds that new and material 
evidence has been received that is sufficient to reopen the 
veteran's claim for service connection for PTSD.

With the RO having not discussed the issue of new and 
material evidence, coupled with the Board determining that 
the veteran's claim is reopened, the Board must next decide 
if it will be prejudicial to him if the Board addresses the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Court has found strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; as such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); see Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  Since the RO already 
adjudicated the underlying claim, the Board finds that the 
veteran is not prejudiced in moving forward with a decision.  

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Service connection for PTSD requires the 
following three elements: (1) a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), (2) credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and (3) medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f).  
The evidence necessary to establish the occurrence of an in-
service stressor for PTSD will vary depending on whether or 
not the veteran "engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No 
further development or corroborative evidence is required, 
provided that the claimed stressor is "consistent with the 
circumstances, conditions, or hardships of the veteran's 
service."  Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

In the present case, the veteran served during peacetime from 
March 1980 to March 1983.  His military occupational 
specialty was that of a heavy vehicle operator.  His service 
records do not show that he engaged in combat or received any 
service awards or medals related to combat.  He did not 
engage in combat.  Therefore, the veteran's assertion that he 
experienced a stressor during service must be corroborated by 
other evidence.  

The veteran stated in a February 2005 statement that while 
stationed at Yuma Marine Corps Air Station he saw bodies of 
pilots amongst wrecked aircraft.  The record needs to have 
some service records or other evidence to corroborate that he 
did, in fact, witness burned corpses with "torn up" faces.  
See Moreau, supra.  Corroboration of every detail of the 
veteran's experience is not necessary but there needs to be 
some independent evidence that the veteran was exposed to 
this stressful event while in service.  See, Suozzi, supra.

In this case, after careful consideration of the evidence, 
the Board concludes that service connection for PTSD is not 
warranted.  The veteran has not submitted sufficient evidence 
to allow for verification of these claimed stressors and 
there is no credible supporting evidence that they occurred.  

The veteran did not provide any names of the deceased he 
witnessed or any names of witnesses who could verify that 
these incidents occurred.  He has not been able to provide 
any specific dates of when these alleged incidents in Yuma 
occurred. The veteran's file is also absent any other 
evidence or records that can corroborate the veteran's claim.  
Without evidence associated with the file that can establish 
the veteran's claim of an in-service stressor, the veteran 
can not be granted service connection for PTSD.  

When a veteran claims service connection for PTSD, the claim 
must not be denied for the reason that service records do not 
corroborate a non-combat veteran's exposure to a stressor.  
All that is required is that "those services records which 
are available must support, i.e. not contradict, the 
veteran's lay testimony concerning his non-combat related 
stressors."  See Doran v. Brown, 6 Vet. App. 283, 189 
(1994).  In this case, the veteran is a non-combat veteran.  
His service records do not support his assertion that he 
experienced an in-service stressor.  Also, the veteran has 
not offered any other evidence or lay testimony that can 
substantiate his reported experiences in Yuma.  

Evidence of record, to include service treatment records and 
service personnel records, do not corroborate the occurrence 
of the veteran's claimed stressor.  Since there is no current 
evidence of an in-service event, the Board finds that the 
record does not demonstrate an in-service stressor occurred.  
Accordingly, the veteran's claim for service connection for 
PTSD is denied.




ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent only, the appeal is granted.

Service connection for PTSD is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


